EXHIBIT 10.9

AIRSPAN NETWORKS INC.
 
2003 SUPPLEMENTAL STOCK OPTION PLAN



Section 1.  Purpose. The purpose of the Airspan Networks Inc. 2003 Supplemental
Stock Option Plan (the “Plan”) is to promote the interests of Airspan Networks
Inc., a Washington corporation (the “Company”), and any Subsidiary thereof and
the interests of the Company’s shareholders by providing an opportunity to
selected Consultants, New-Hires and Non-Officer employees of the Company or any
Subsidiary thereof as of the date of the adoption of the Plan or at any time
thereafter to purchase Common Stock of the Company. By encouraging such stock
ownership, the Company seeks to attract, retain and motivate such persons and to
encourage such persons to devote their best efforts to the business and
financial success of the Company. It is intended that this purpose will be
effected by the granting of “non-qualified stock options” to acquire the Common
Stock of the Company.





Section 2.  Definitions. For purposes of the Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context.





2.1.  “Board of Directors” shall mean the Board of Directors of the Company.





2.2.  “Code” shall mean the Internal Revenue Code of 1986, as amended.



2.3.  
  “Committee” shall mean the Compensation Committee of the Board of Directors
referred to in Section 5 hereof.




2.4  “Consultant” shall be a person who performs services to the Company on a
contract basis and who is not an employee of the Company.





2.5.  “Common Stock” shall mean the Common Stock, $0.003 par value, of the
Company.





2.6.  “Eligible Participant” shall mean a Non-Officer Employee, New-Hires and
Consultants of the Company, employed by, or performing services for, the Company
or any Subsidiary of the Company, specifically excluding directors and officers
of the Company.





2.7.  “New-Hires” shall mean a new employee who, as an inducement essential to
the individual’s entering into an employment relationship with the Company, is
to receive Options.





2.8.  “Non-Qualified Option” shall mean the Options granted to the Eligible
Participant pursuant to the Plan that are intended to be, and qualify as,
“non-qualified stock options” as described in Treasury Regulation Section 1.83—7
or any successor regulation thereto.





2.9.  “Option” shall mean any Non-Qualified Option granted to an Eligible
Participant pursuant to the Plan.





2.10.  “Subsidiary of the Company” shall have the meaning set forth in Section
424(f) of the Code.





Section 3.  Eligibility. Options may be granted to any Eligible Participant. The
Committee shall have the sole authority to select the Eligible Participant to
whom Options are to be granted hereunder. No person shall have any right to
participate in the Plan. Any person selected by the Committee for participation
during any one period will not by virtue of such participation have the right to
be selected as a Participant for any other period.





Section 4.  Common Stock Subject to the Plan.





4.1.  Number of Shares. The maximum number of shares of Common Stock for which
Options may be granted under the Plan shall be [to be completed], subject to
adjustment as provided by Section 7 hereof, and provided such shares of Common
Stock may be validly issued upon exercise pursuant to applicable laws.





4.2.  Reissuance. The shares of Common Stock that may be subject to Options
granted under the Plan may be either authorized and unissued shares or shares
reacquired at any time and now or hereafter held as treasury stock as the Board
of Directors may determine.





Section 5.  Administration of the Plan.





5.1.  Administration. The Plan shall be administered by the Compensation
Committee of the Board of Directors (the “Committee”).



--------------------------------------------------------------------------------




5.2.  Grant of Options.





(a)  The Committee shall have the sole authority and discretion under the Plan
(i) to select the Eligible Participants who are to be granted Options hereunder
so long as such Eligible Participants meet the requirements set forth in the
definition of Eligible Participants set forth in this Plan; (ii) to establish
the number of shares of Common Stock that may be issued under each Option; (iii)
to determine the time and the conditions subject to which Options may be
exercised in whole or in part; (iv) to determine the form of the consideration
that may be used to purchase shares of Common Stock upon exercise of any Option
(including the circumstances under which the Employee may pay all or part of the
exercise price by entering into a promissory note with the Company, or
circumstances under which the Company’s issued and outstanding shares of Common
Stock may be used by a Participant to exercise an Option); (v) to impose
restrictions and/or conditions with respect to shares of Common Stock acquired
upon exercise of an Option; (vi) to determine the circumstances under which
shares of Common Stock acquired upon exercise of any Option may be subject to
repurchase by the Company; (vii) to establish a vesting provision for any Option
relating to the time when (or the circumstances under which) the Option may be
exercised by a Participant, including, without limitation, vesting provisions
that may be contingent upon (A) the Company meeting specified financial goals,
(B) a change of control of the Company or (C) the occurrence of other specified
events; (viii) to accelerate the time when outstanding Options may be exercised;
and (ix) to establish any other terms, restrictions and/or conditions applicable
to any Option not inconsistent with the provisions of the Plan. Notwithstanding
anything herein to the contrary, the Committee shall not and shall not have the
power to determine that the form of consideration that may be used to purchase
shares of Common Stock upon exercise of any Option is a loan that violates the
provisions of any applicable securities laws.





5.3.  Interpretation. The Committee shall be authorized to interpret the Plan
and may, from time to time, adopt such rules and regulations, not inconsistent
with the provisions of the Plan, as it may deem advisable to carry out the
purposes of the Plan.





5.4.  Finality. The interpretation and construction by the Committee of any
provision of the Plan, any Option granted hereunder or any agreement evidencing
any such Option shall be final and conclusive upon all parties.





5.5.  Voting. Members of the Committee may vote on any matter affecting the
administration of the Plan or the granting of Options under the Plan.





5.6.  Expenses, Etc. All expenses and liabilities incurred by the Committee in
the administration of the Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons in connection with
the administration of the Plan. The Company, and its officers and directors,
shall be entitled to rely upon the advice, opinions or valuations of any such
persons.





5.7.  Indemnification. Neither the members of the Board of Directors nor any
member of the Committee shall be liable for any act, omission, or determination
taken or made in good faith with respect to the Plan or any Options granted
under it, and members of the Board of Directors and the Committee shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage, or expense (including attorneys’ fees, the costs of
settling any suit, provided such settlement is approved by independent legal
counsel selected by the Company, and amounts paid in satisfaction of a judgment,
except a judgment based on a finding of bad faith) arising therefrom to the full
extent permitted by law.





Section 6.  Terms and Conditions of Options.





6.1.  Non-Qualified Options. The terms and conditions of each Option granted
under the Plan, which shall be a Non-Qualified Option, shall be specified by the
Committee, in its sole discretion, and shall be set forth in a written option
agreement between the Company and the Participant in such form as the Committee
shall approve. The terms and conditions of each Non-Qualified Option will be
such (and each Non-Qualified Option Agreement shall expressly so state) that
each Non-Qualified Option issued hereunder shall not constitute nor be treated
as an “incentive stock option” as defined in Section 422(b) of the Code but will
be a “non-qualified stock option” for Federal, state and local income tax
purposes. The terms and conditions of any Option granted hereunder need not be
identical to those of any other Non-Qualified Option granted hereunder.





The terms and conditions of each Non-Qualified Option Agreement shall include
the following:





(a)  The option (exercise) price shall be fixed by the Committee and may be
equal to, more than or less than 100% of the fair market value of the shares of
Common Stock subject to the Non-Qualified Option on the date such Non-Qualified
Option is granted, provided, however, that the option (exercise) price shall not
be less than the par value of such shares of Common Stock.



--------------------------------------------------------------------------------




(b)  The Committee shall fix the term of all Options granted pursuant to the
Plan (including the date on which such Option shall expire and terminate). Each
Option shall be exercisable in such amount or amounts, under such conditions
(including provisions governing the rights to exercise such Option), and at such
times or intervals or in such installments as shall be determined by the
Committee in its sole discretion. Notwithstanding anything herein to the
contrary, each Option shall expire and terminate no later than ten (10) years
after the subject Option’s grant date.





(c)  Except as otherwise provided in an individual Option Agreement, Options
shall not be transferable otherwise than by will or the laws of descent and
distribution, or a domestic relations order, and during a Participant’s lifetime
an Option shall be exercisable only by the Participant or an alternate payee
under a domestic relations order.





(d)  To the extent that the Company is required to withhold any Federal, state
or local taxes in respect of any compensation income realized by any Participant
in respect of an Option granted hereunder or in respect of any shares of Common
Stock acquired upon exercise of an Option, the Company shall deduct from any
payments of any kind otherwise due to such Participant the aggregate amount of
such Federal, state or local taxes required to be so withheld or, if such
payments are insufficient to satisfy such Federal, state or local taxes, or if
no such payments are due or to become due to such Participant, then, such
Participant will be required to pay to the Company, or make other arrangements
satisfactory to the Company (including, with prior Committee approval, use of a
promissory note in favor of the Company) regarding payment to the Company of,
the aggregate amount of any such taxes. All matters with respect to the total
amount of taxes to be withheld in respect of any such compensation income shall
be determined by the Committee in its sole discretion. Notwithstanding anything
herein to the contrary, the Committee shall not and shall not have the power to
determine that the form of consideration that may be used to purchase shares of
Common Stock upon exercise of any Option is a loan that violates the provisions
of any applicable securities laws.





Section 7.  Adjustments. In the event that, after the adoption of the Plan, the
outstanding shares of the Company’s Common Stock shall be increased or decreased
or changed into or exchanged for a different number or kind of shares of stock
or other securities of the Company or of another corporation through
reorganization, merger or consolidation, recapitalization, reclassification,
stock split, split-up, combination or exchange of shares or declaration of any
dividends payable in Common Stock, the Board of Directors shall appropriately
adjust the number of shares of Common Stock (and the option price per share)
subject to the unexercised portion of any outstanding Option (to the nearest
possible full share).





Section 8.  Effect of the Plan on Employment Relationship. Neither the Plan nor
any Option granted hereunder to an Eligible Participant shall be construed as
conferring upon such Eligible Participant any right to continue in the employ of
(or otherwise provide services to) the Company or any Subsidiary or Parent
thereof, or limit in any respect the right of the Company or any Subsidiary or
Parent thereof to terminate such Eligible Participant’s employment or other
relationship with the Company or any Subsidiary or Parent, as the case may be,
at any time.





Section 9.  Amendment of the Plan. The Committee or Board of Directors may amend
or suspend the Plan or any portion thereof at any time, provided such amendment
is made with shareholder approval if such approval is necessary to comply with
any tax or regulatory requirement. The Committee in its sole discretion may
amend the Plan so as to conform with local rules and regulations subject to any
provisions to the contrary specified herein.





Section 10.  Amendment of an Option. In its sole and complete discretion, the
Committee may at any time amend any Option for the following reasons: (i)
additions and/or changes to the Code, any federal or state securities law, or
other law or regulations applicable to the Option, are made, and such additions
and/or changes have some effect on the Option, or (ii) any other event not
described in clause (i) occurs and the Eligible Participant gives his or her
consent to such amendment.





Section 11.  Exemption from Computation of Compensation for Other Purposes. By
acceptance of an applicable Option, subject to the conditions of such Option,
each Eligible Participant shall be considered in agreement that all shares sold
or awarded and all Options granted under this Plan shall be considered special
incentive compensation and will be exempt from inclusion as “wages” or “salary”
in pension, retirement, life insurance, and other employee benefits arrangements
of the Company, except as determined otherwise by the Company. In addition, each
beneficiary of a deceased Eligible Participant shall be in agreement that all
such Options will be exempt from inclusion in “wages” or “salary” for purposes
of calculating benefits of any life insurance coverage sponsored by the Company.





Section 12.  Listing, Registration and Other Legal Compliance. No Options or
shares of the Common Stock shall be required to be issued or granted under the
Plan unless legal counsel to the Company shall be satisfied that



--------------------------------------------------------------------------------


such issuance or grant will be in compliance with all applicable federal and
state securities laws and regulations and any other applicable laws or
regulations. The Committee may require, as a condition of any payment or share
issuance, that certain agreements, undertakings, representations, certificates,
and/or information, as the Committee may deem necessary or advisable, be
executed or provided to the Company to assure compliance with all such
applicable laws or regulations. Any certificates for shares of Common Stock
delivered under the Plan may be subject to such stock-transfer orders and such
other restrictions as the Committee may deem advisable under the rules,
regulations, or other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law. In addition, if, at any time
specified herein (or in any Agreement or otherwise) for (a) the making of any
Option, or the making of any determination, (b) the issuance or other
distribution of Common Stock, or (c) the payment of amounts to or through an
Eligible Participant with respect to any Option, any law, rule, regulation, or
other requirement of any governmental authority or agency shall require the
Company, any affiliate, or any Eligible Participant (or any estate, designated
beneficiary, or other legal representative thereof) to take any action in
connection with any such determination, any such shares to be issued or
distributed, any such payment, or the making of any such determination, as the
case may be, shall be deferred until such required action is taken.



Section 13.  Rights as Shareholder. No Eligible Participant or beneficiary shall
be deemed a shareholder of the Company nor have any rights as such with respect
to any shares to be provided under the Plan until he or she has become the
holder of such shares.





Section 14.  Construction of the Plan. The Plan, and its rules, rights,
agreements and regulations, shall be governed, construed, interpreted and
administered solely in accordance with the laws of the state of Washington. In
the event any provision of the Plan shall be held invalid, illegal or
unenforceable, in whole or in part, for any reason, such determination shall not
affect the validity, legality or enforceability of any remaining provision,
portion of provision or the Plan overall, which shall remain in full force and
effect as if the Plan had been absent the invalid, illegal or unenforceable
provision or portion thereof





Section 15.  Termination of the Plan. The Committee may terminate the Plan at
any time. Unless the Committee shall theretofore have terminated the Plan, the
Plan shall terminate ten years after the date of its initial adoption by the
Committee . No Option may be granted hereunder after termination of the Plan.
The termination or amendment of the Plan shall not alter or impair any rights or
obligations under any Option theretofore granted under the Plan.





Section 16.  Effective Date of the Plan. The Plan shall be effective as of
September 1, 2003, the date as of which the Board of Directors of the Committee
of the Company adopted the Plan.



--------------------------------------------------------------------------------